Powell, J.
(After stating the foregoing facts.)
Some of the points involved in this record are controlled by the case of Cox v. Adams, ante, 296 (63 S. E. 60). A summary lien foreclosure must contain every allegation necessary to show a right-to the action in that form; it is to be strictly construed. Mabry v. Judkins, 66 Ga. 732; Howell v. Atkinson, 3 Ga. App. 58 (59 S. E. 316). Whether a person is to be entitled to a lien as a laborer is to be determined by the contract of employment, and not merely by what he actually did after being employed. Howell v. Atkinson, supra. A superintendent and general manager of a sawmill is prima facie not a common laborer. The words “superintendent- and general manager” denote such -a degree of discretion and. necessity for the exercise of mental functions as to distinguish the person so designated from a common laborer whose work is-chiefly manual. The motion to dismiss the foreclosure should have prevailed; and the judge of the superior court therefore did not err in sustaining the certiorari. Judgment affirmed.